DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on February 18, 2021, were received. Claims 1 and 3 have been amended. None of the Claims have been cancelled or withdrawn from consideration. Claims 9-11 have been added as new. Therefore, Claims 1-11 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on November 19, 2020.

Claim Rejections - 35 USC § 102
4.	The rejection of Claims 1-2 and 7-8 under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US 2018/0048003 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 5-6 of the Remarks dated February 18, 2021.

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 4-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2007/0087234 A1).
With regard to Claim 1, Wang et al. disclose in Figure 3, a fuel cell system comprising: a polymer electrolyte fuel cell that generates electric power using fuel gas including hydrogen gas and oxidant gas (paragraphs 0004-0008); a fuel gas supply path, including a fuel cartridge, through which the fuel gas is supplied to an anode inlet of the fuel cell; a recycle gas path, called a circulation loop, through which anode off-gas discharged from an anode outlet of the fuel cell returns to the fuel gas supply path; a pressure booster, called a circulation pump, that is arranged in the fuel gas supply path between a confluence portion, called a fuel injection point, and the anode inlet, the fuel gas supply path and the recycle gas path meeting each other in the confluence portion, or fuel injection point; and a discharge path, called CO2 venting, through which an impurity mixed into the anode off-gas is discharged outside, wherein the confluence portion, or fuel injection point, is located in the fuel gas supply path and the confluence portion, or fuel injection point, is upstream and separated from the pressure booster, or circulation pump, and (1) the fuel gas flowing in the fuel gas supply path located upstream from the confluence portion and (2) the anode off-gas flowing in the recycle gas path are mixed with each other in the confluence portion (paragraphs 0028-0030,0033; See Figure3 and see annotated Figure below). 

    PNG
    media_image1.png
    588
    633
    media_image1.png
    Greyscale

With regard to Claim 4, Wang et al. further disclose in Figure 3, a gas liquid separator that is connected to the recycle gas path (paragraph 0030; See Figure 3).
With regard to Claim 5, the recitation, “wherein the gas liquid separator is connected to the fuel gas supply path downstream from the pressure booster”, is not further limiting because this claim depends from Claim 4 above and Claim 4 meets the limitation of the gas liquid separator being connected to the recycle gas path, not the fuel gas supply path. 

With regard to Claim 7, Wang et al. disclose in Figure 3, wherein the fuel gas supply path is connected to a supply source of the fuel gas, called a fuel cartridge (paragraphs 0030 and 0033).
With regard to Claim 8, Wang et al. disclose in Figure 3, wherein the fuel gas inherently has a lower humidity than the anode off-gas due to the fact that the anode off-gas contains moisture that is condensed into water in the vicinity where the gases join together (paragraphs 0028-0030, 0033).
With regard to Claim 10, Wang et al. further disclose in Figure 3, a gas liquid separator that separates condensed water in the anode off-gas from the anode off-gas, wherein the gas liquid separator is connected to the discharge path, through the gas liquid separator an impurities mixed into the anode off gas being discharged outside, called CO2 venting (paragraph 0030; See Figure 3).

Claim Rejections - 35 USC § 103
7.	The rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2018/0048003 A1), as applied to Claims 1-2 and 7-8, has been overcome based on the amendments to the Claims and the arguments presented on pages 5-6 of the Remarks dated February 18, 2021.

8.	The rejection of Claims 4-6 under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2018/0048003 A1), as applied to Claims 1 -2 and 7-8, and in further view of Katano et al. (US 2009/0280371 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 5-6 of the Remarks dated February 18, 2021.

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2007/0087234 A1), as applied to Claims 1, 4-8 and 10 above.
With regard to Claim 3, Wang et al. disclose the fuel cell system in paragraph 6 above, including a pressure booster, or circulation pump, arranged downstream of the 
With regard to Claim 11, Wang et al. disclose the fuel cell system in paragraph 6 above, including a gas liquid separator arranged in the discharge path (paragraphs 0028 and 0030; See Figure 3). Wang et al. do not specifically further disclose a gas liquid separator that is connected to the fuel gas supply path further downstream than the confluence portion. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to arrange a gas liquid separator that is connected to the fuel gas supply path further downstream than the confluence portion, since it has been held in the art that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI). It also would have been obvious to utilize a second gas liquid separator that is connected to the fuel gas supply path further downstream than the confluence portion, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04(VI).
 

s 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2007/0087234 A1), as applied to Claims 1, 4-8 and 10 above, and in further view of Furusawa et al. (US 2014/0212780 A1).
With regard to Claim 2, Wang et al. disclose the fuel cell system in paragraph 6 above, but do not further comprise a flow rate regulator that is arranged in the recycle gas path and regulates a flow rate of the anode off-gas.
Furusawa et al. disclose a fuel cell system (1) comprising a fuel cell stack (11), a fuel gas supply path (55) which supplies fuel gas to the anode inlet, anode supply port (11C), of the fuel cell stack (11) (paragraphs 0059-0060), a recycle gas path, called a fuel gas circulation path (57) (paragraph 0071), a discharge path, called a moisture discharge path (59) (paragraph 0074), a confluence portion, called an ejector (25), in which the fuel gas supply path (55) and the recycle gas path (57) meet each other (paragraph 0065), and a flow rate regulator, including a hydrogen pump (28) and a check valve (29), arranged in the recycle gas path (57) and regulating a flow rate of the anode off-gas (paragraphs 0071-0072).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify Wang et al. to include a flow rate regulator that is arranged in the recycle gas path, because Furusawa et al. teach that the flow rate regulator regulates the flow of anode off-gas back to the fuel cell stack (paragraphs 0071-0072).  
With regard to Claim 9, Wang et al. disclose the fuel cell system in paragraph 6 above, but do not further comprise a flow rate regulator that is arranged in the recycle gas path and regulates a flow rate of the anode off-gas, wherein the flow rate regulator includes a flow rate regulating valve that regulates the flow rate of the anode off-gas, a 
Furusawa et al. disclose a fuel cell system (1) comprising a fuel cell stack (11), a fuel gas supply path (55) which supplies fuel gas to the anode inlet, anode supply port (11C), of the fuel cell stack (11) (paragraphs 0059-0060), a recycle gas path, called a fuel gas circulation path (57) (paragraph 0071), a discharge path, called a moisture discharge path (59) (paragraph 0074), a confluence portion, called an ejector (25), in which the fuel gas supply path (55) and the recycle gas path (57) meet each other (paragraph 0065), and a flow rate regulator, including a hydrogen pump (28) and a check valve (29), arranged in the recycle gas path (57) and regulating a flow rate of the anode off-gas (paragraphs 0071-0072), wherein the check valve (29) inherently includes a narrowing mechanism that partially decreases a diameter of a pipe constituting the recycle gas path, or an orifice that is arranged in the pipe, since a check valve is a one-way valve that sits between joining pipes or passages (which will narrow the diameter of the pipe or orifice) and normally allows fluid (liquid or gas) to flow through it in only one direction.  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify Wang et al. to include a flow rate regulator that is arranged in the recycle gas path, because Furusawa et al. teach that the flow rate regulator regulates the flow of anode off-gas back to the fuel cell stack (paragraphs 0071-0072).  


Response to Arguments
13.	Applicant’s arguments, see pages 5-6, filed February 18, 2012, with respect to the rejection(s) of Claims 1-2 and 7-8 under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US 2018/0048003 A1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang et al. (US 2007/0087234 A1).

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.